                 Case 3:20-cv-05470-BHS Document 5 Filed 08/07/20 Page 1 of 2



1

2

3

4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    MATTHEW HOLT,
                                                            Case No. C20-5470 BHS
7                              Plaintiff,
            v.                                              ORDER ON PLAINTIFF’S
8                                                           APPLICATION FOR IN FORMA
     GREATWIDE LOGISTIC SERVICES LLC,                       PAUPERIS STATUS
9
                               Defendants.
10

11          This matter is before the Court on plaintiff’s application for in forma pauperis

12   status in this matter (Dkt. 1) and filing of a proposed complaint (Dkt. 1-1), proposed

13   application for court-appointed counsel (Dkt. 1-2), and proposed motion for order

14   directing the clerk’s office or US Marshal to serve the summons and complaint (Dkt. 4).

15   Plaintiff is proceeding in this matter pro se.

16          Plaintiff’s application for IFP status is granted. Plaintiff does not appear to have

17   funds to pay the $400.00 filing fee. Plaintiff’s proposed complaint shall be served with

18   summons on the named defendants with information properly submitted to the Court.

19          Plaintiff’s motion for counsel is denied without prejudice. Plaintiff has articulated

20   his claims pro se in a fashion understandable to this Court. Plaintiff’s allegations

21   regarding unpaid wages and personal injury indicate that this is not a complex case in

22   facts either or law. Plaintiff will be allowed to renew this motion if, at a later time in the

23   proceedings, exceptional circumstances would require appointment of counsel. Rand v.

24

25
     ORDER ON PLAINTIFF’S APPLICATION FOR IN
     FORMA PAUPERIS STATUS - 1
               Case 3:20-cv-05470-BHS Document 5 Filed 08/07/20 Page 2 of 2



1    Roland, 113 F.3d 1520, 1525 (9th Cir. 1997), overruled on other grounds, 154 F.3d 952

2    (9th Cir. 1998) (“Exceptional circumstances” permit the court to appoint counsel for

3    indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1)).

4           Plaintiff’s request that the Court direct service of the summons and complaint

5    (Dkt. 4) shall be granted to the extent that plaintiff has provided sufficient information to

6    effect service. Plaintiff must present a summons to the Clerk containing all information

7    required by Rule 4 of the Federal Rules of Civil Procedure. Plaintiff has submitted

8    complete summons for one out of three defendants (Greatwide Logistic Services, LLC).

9    Plaintiff is directed to file with the court a completed summons form for the remaining

10   named defendants, in a document labeled “Praecipe for a Summons,” within the later of

11   30 days of receipt of this order, or September 11, 2020.

12

13          Dated this 7th day of August, 2020.

14

15

16                                                     A
                                                       Theresa L. Fricke
17                                                     United States Magistrate Judge

18

19

20

21

22

23

24

25
     ORDER ON PLAINTIFF’S APPLICATION FOR IN
     FORMA PAUPERIS STATUS - 2
